          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 1 of 21



 1   SIEGMUND F. FUCHS
     Senior Trial Attorney, Torts Branch
 2   D.C. Bar No. 986828
     U.S. Department of Justice
 3   Ben Franklin Station, P.O. Box 7146
     Washington, D.C. 20044-7146
 4   Telephone: (202) 616-4322
     Email: siegmund.f.fuchs@usdoj.gov
 5
     Attorney for Defendants
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     GHASSAN HOUBOUS BOUARI,            )
 9                                      ) Case No: 2:18-cv-00219-JCM-BNW
                      Plaintiff,        )
10        v.                            )
                                        )
11   UNITED STATES OF AMERICA, FBI SA )            MOTION TO DISMISS
     CHARLES RO; FBI SA DENNIS LAO; FBI )
12   SA ELENA IATAROLA,                 )
                                        )
13                    Defendants.       )
14          The United States of America moves to dismiss this action brought under the Federal

15   Tort Claims Act, 28 U.S.C. § 1346(b) and §§ 2671-2680, pursuant to Rules 12(b)(1) and 12(b)(6)

16   of the Federal Rules of Civil Procedure. This Motion is based on the following Memorandum of

17   Points and Authorities.

18          Respectfully submitted this 2nd day of October 2020.

19                                                     JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General
20                                                     Civil Division
21                                                     C. SALVATORE D’ALESSIO, JR.
                                                       Acting Director
22                                                     Torts Branch, Civil Division
23                                                     ANDREA W. MCCARTHY
                                                       Senior Trial Counsel
24                                                     Torts Branch, Civil Division
25                                                     /s/ Siegmund F. Fuchs
                                                       SIEGMUND F. FUCHS
26                                                     Senior Trial Attorney
                                                       Torts Branch, Civil Division
27

28


                                                   1
           Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 2 of 21



 1                        MEMORANDUM OF POINTS OF AUTHORITIES
 2   I.     INTRODUCTION
 3          This suit arises out of a two-year money laundering investigation, culminating with a
 4   grand jury finding probable cause to indict Plaintiff on (1) one count of money laundering and
 5   aiding and abetting; and (2) one count of conspiracy to commit money laundering. Early in the
 6   criminal case, the United States dismissed Plaintiff and he subsequently filed this lawsuit. As
 7   relevant here, he pleads five state tort claims (Counts Five, Six, Seven, Eight, and Nine) against
 8   the United States of America under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b)
 9   and §§ 2671-2680. This Court should dismiss all five claims for three reasons. First, this Court
10   lacks subject matter jurisdiction over the FTCA claims because Plaintiff filed suit prior to
11   exhausting his administrative remedies. Second, this Court lacks subject matter jurisdiction over
12   the FTCA claims because of the discretionary function and intentional tort exceptions to FTCA
13   liability. Third, Plaintiff fails to state claims upon which relief can be granted. Additionally, this
14   Court should dismiss the request for declaratory and injunctive relief against the United States
15   because the United States has not consented to being sued for such relief under the cited statutes.
16   II.    BACKGROUND
17          Plaintiff Ghassan Houbous Bouari brings this suit arising out of his arrest and prosecution
18   for his alleged participation in a money-laundering scheme. Complaint (“Compl.”) ¶ 15. He filed
19   suit against the United States of America; two Special Agents for the Federal Bureau of
20   Investigation (FBI): Charles Ro and Dennis Lao; and FBI Supervisory Special Agent Elena
21   Iatarola. Id. ¶¶ 5-8. This motion deals only with the FTCA claims against the United States.
22          According to the complaint, the FBI undertook a reverse sting operation first targeting
23   Plaintiff’s brother, Emile Bouari, for money laundering. Id. ¶ 15. As Plaintiff acknowledged in
24   the criminal case, the investigation eventually targeted over 20 individuals, with four ultimately
25   indicted. See Reply to Government’s Response to Motion to Dismiss, United States v. Bouari,
26   No. 16-cr-32 (D. Nev.) (ECF 106, at 9:18-19). Plaintiff himself was a temporary resident alien,
27   but as he also acknowledged in the criminal case, the investigation targeted U.S. citizens as well.
28   Id. at 5:21-23. On February 3, 2016, Plaintiff was indicted for his alleged participation, along


                                                        2
            Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 3 of 21



 1   with his brother, his brother’s girlfriend (Kimberly Ann Milko), and his brother’s assistant (Mary
 2   Diane Green). Compl. ¶¶ 15, 23. Specifically, he was indicted on (1) one count for money
 3   laundering $60,000 on August 20, 2015, in Miami, Florida, and aiding and abetting (Count
 4   Twelve of the indictment); and (2) one count for conspiracy to commit money laundering, in the
 5   amount of $590,000, beginning in March 2014 and continuing to the date of the indictment
 6   (Count Thirteen of the indictment). Id. ¶ 15; see also Indictment, Bouari, No. 16-cr-32 (D. Nev.)
 7   (ECF 1).
 8           A warrant for his arrest issued on February 3, 3016, and he was arrested three days later.
 9   Id. ¶¶ 28- 29. He initially appeared on February 8, 2016, and this Court ordered him detained. Id.
10   ¶¶ 31-32. On August 9, 2017, based on the government’s own motion, this Court dismissed
11   Plaintiff from the criminal case, and he was released on August 18, 2017. Id. ¶ 41. On November
12   27, 2017, Plaintiff filed a motion for a certificate of innocence, which this Court denied, stating
13   that “[t]he government’s dismissal of an indictment is not tantamount to a finding of innocence
14   regarding the underlying charges.” Order, Bouari, No. 16-cr-32 (D. Nev.) (ECF 123).1
15           Based on the allegation that the charges against him “were false, malicious, and entirely
16   fabricated,” Compl. ¶ 16, Plaintiff alleges five FTCA claims against the United States: (1)
17   malicious prosecution (Count Five); (2) intentional infliction of emotional distress (IIED) (Count
18   Six); (3) negligent infliction of emotional distress (NIED) (Count Seven); (4) negligence (Count
19   Eight); and (9) invasion of privacy/false light (Count Nine). All five claims should be dismissed.
20   III.    STANDARD OF REVIEW
21           Rule 12(b)(1) of the Federal Rules of Civil Procedure provides that a party may move to

22   dismiss a complaint that “lack[s] . . . subject-matter jurisdiction.” A Rule 12(b)(1) attack “may

23   be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

24   (citation omitted). In a facial challenge, the movant argues the allegations asserted in the

25   complaint are “insufficient on their face to invoke federal jurisdiction.” Id. The court accepts the

26   1
       Not all of these facts appear in the complaint, but it is well settled that Rule 201 of the Federal
27   Rules of Evidence permits a court to take judicial notice of undisputed matters of public record,
     including documents and records on file in federal court. See Harris v. Cty. of Orange, 682 F.3d
28   1126, 1132 (9th Cir. 2012); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
     (9th Cir. 2006); see also Fed. R. Evid. 201.

                                                       3
           Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 4 of 21



 1   allegations as true and draws all reasonable inferences in the plaintiff’s favor. Wolfe v.
 2   Strankman, 392 F.3d 358, 362 (9th Cir. 2004). In a factual attack, the district court may review

 3   evidence beyond the complaint without converting the motion to dismiss into a motion for

 4   summary judgment. Safe Air, 373 F.3d at 1039. The party asserting jurisdiction has the burden of

 5   proof. Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1151 (9th Cir. 2017).

 6          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 7   accepted as true, to state a claim to relief that is plausible on its face.” Graham-Sultz v. Clainos,

 8   756 F.3d 724, 748 (9th Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When

 9   ruling on a motion to dismiss, courts “take all of the factual allegations in the complaint as true,

10   [they] are not bound to accept as true a legal conclusion couched as a factual allegation.” Id.

11   (citation omitted). “Conclusory allegations and unreasonable inferences . . . are insufficient to

12   defeat a motion to dismiss.” Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). Finally, “[a]

13   pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

14   action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

15   factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotations and citation omitted).

16   IV.    ARGUMENT

17   A.     This Court lacks subject matter jurisdiction over the FTCA claims because Plaintiff
            filed suit prior to exhausting his administrative remedies.
18
            The FTCA is a limited waiver of sovereign immunity, providing a remedy against the
19
     United States for the torts of its officers and employees while acting within the scope of their
20
     employment. United States v. Orleans, 425 U.S. 807, 813 (1976). Although the United States
21
     waived its sovereign immunity through the FTCA, it can only be sued in accordance with the
22
     terms of that waiver. Id. at 814; United States v. Varig Airlines, 467 U.S. 797, 808 (1984). An
23
     FTCA action shall not be instituted against the United States unless the claimant has exhausted
24
     administrative remedies. See Vacek v. USPS, 447 F.3d 1248, 1250 (9th Cir. 2006); 28 U.S.C. §
25
     2675(a)). The Ninth Circuit has repeatedly held that the exhaustion procedures are “jurisdictional
26
     in nature and must be interpreted strictly.” Id.; Johnson v. United States, 704 F.2d 1431, 1442
27
     (9th Cir. 1983). “We are not allowed to proceed in the absence of fulfillment of the conditions
28
     merely because dismissal would visit a harsh result upon the plaintiff.” Id. (citations omitted).


                                                       4
           Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 5 of 21



 1           With respect to those procedures and timing, the FTCA provides, in pertinent part:
 2           An action shall not be instituted upon a claim against the United States . . . unless
             the claimant shall have first presented the claim to the appropriate Federal agency
 3           and his claim shall have been finally denied by the agency in writing and sent by
             certified or registered mail. The failure of an agency to make final disposition of a
 4           claim within six months after it is filed shall, at the option of the claimant any
 5           time thereafter, be deemed a final denial of the claim for purposes of this section.
     28 U.S.C. § 2675(a). In short, “[t]he plaintiff is permitted to sue the United States only after the
 6
     claim is denied or six months have elapsed without final disposition by the agency.” Warren v.
 7
     DOI BLM, 724 F.2d 776, 778 (9th Cir. 1984) (emphasis added).
 8
             Here, Plaintiff never alleges that he exhausted his administrative remedies prior to filing
 9
     suit. In fact, he alleges nothing about the filing of an administrative claim at all. Thus, as a facial
10
     matter, the complaint fails. It also fails as a factual matter. Plaintiff submitted his administrative
11
     claim on February 5, 2018. See 10/02/20 Declaration of Kimberly Y. Nettles and Attachment
12
     (attached as Exhibit 1). Instead of waiting for the administrative claim to be denied or waiting
13
     the requisite six months, Plaintiff filed this lawsuit on the very next day. Compare id. with
14
     Compl. Because he failed to exhaust his administrative remedies before filing this lawsuit, this
15
     Court lacks jurisdiction over all FTCA claims against the United States and they must be
16
     dismissed.
17
             Although the six-month period has since expired, filing suit prior to the expiration of the
18
     six-month period and then simply waiting for that date to arrive does not save the FTCA claims.
19
     Indeed, in McNeil v. United States, 508 U.S. 106, 107 (1993), the Supreme Court specifically
20
     addressed “whether such an action may be maintained when the claimant failed to exhaust his
21
     administrative remedies prior to filing suit, but did so before substantial progress was made in
22
     the litigation.” Id. In other words, McNeil addressed the precise issue raised here: what to do
23
     when an FTCA claim “[i]s filed too early.” Id. at 111. The Court’s answer was unequivocal: by
24
     filing suit in federal court before exhausting administrative remedies, “[the] petitioner failed to
25
     heed [the FTCA’s] clear statutory command, [and] the District Court properly dismissed his
26   suit.” Id. at 113. The Court recognized the potential harshness of this rule, but noted:
27           Every premature filing of an action under the FTCA imposes some burden on the
             judicial system and on the Department of Justice which must assume the defense
28
             of such actions. Although the burden may be slight in an individual case, the


                                                        5
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 6 of 21



 1          statute governs the processing of a vast multitude of claims. The interest in
            orderly administration of this body of litigation is best served by adherence to the
 2          straightforward statutory command.
 3   Id. at 112. The Court further explained, “in the long run, experience teaches that strict adherence
 4   to the procedural requirements specified by the legislature is the best guarantee of evenhanded
 5   administration of the law.” Id. at 113 (citation omitted).
 6          McNeil requires dismissal here. See also Jerves v. United States, 966 F.2d 517, 518-20
 7   (9th Cir. 1992) (upholding dismissal of FTCA claim filed five months after plaintiff filed
 8   administrative claim); Pesnell v. United States, 64 F. App’x 73, 74 (9th Cir. 2003) (upholding
 9   dismissal of FTCA claim filed two months after plaintiff filed administrative claim); Wiens v.

10   U.S. Veterans Hosp., No. 17-1672, 2017 U.S. Dist. LEXIS 186386, *4-5 (E.D. Cal. Nov. 7,

11   2017) (dismissing FTCA claim filed four months after plaintiff filed administrative claim);

12   Watson v. United States, No. 16-608, 2017 U.S. Dist. LEXIS 104853, *10-11 (D. Nev. July 6,

13   2017) (dismissing FTCA claim filed 18 days after plaintiff filed administrative claim). Further,

14   an amendment to the complaint cannot cure this defect. As one district court explained:

15          If the claimant is permitted to bring suit prematurely and simply amend his
            complaint after denial of the administrative claim, the exhaustion requirement
16          would be rendered meaningless. Because § 2675(a) of the FTCA requires that an
            administrative claim be finalized at the time the complaint is filed, plaintiff’s
17          complaint cannot be cured through amendment, but instead, plaintiff must file a
            new suit. This Court lacks subject matter jurisdiction over the present action, which
18          was commenced before the exhaustion requirement under § 2675(a) was satisfied.
19   Sparrow v. USPS, 825 F. Supp. 252, 255 (E.D. Cal. 1993). This Court should follow Sparrow,
20   particularly in light of the Ninth Circuit’s repeated admonition that “the exhaustion requirement
21   is jurisdictional in nature and must be interpreted strictly.” Vacek, 447 F.3d at 1250. Thus, this
22   Court should dismiss all five FTCA claims for lack of subject matter jurisdiction.
23   B.     This Court lacks subject matter jurisdiction over the FTCA claims because of the
            discretionary function and intentional tort exceptions to FTCA liability.
24
            1.      The discretionary function exception bars all five state tort claims.
25
            Although the FTCA waives the sovereign immunity of the United States for certain
26
     damages actions based on the negligence and other wrongful acts or omissions by federal
27
     employees, it is limited by several exceptions, including the discretionary function exception.
28
     See Arteaga-Ruiz v. United States, 705 F. App’x 597, 598 (9th Cir. 2017) (citations omitted); see

                                                       6
           Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 7 of 21



 1   also 28 U.S.C. § 2680(a). Under that exception, the United States retains its sovereign immunity
 2   for acts that were (1) discretionary; and (2) based on considerations of public policy. Berkovitz v.
 3   United States, 486 U.S. 531, 536-37 (1988). An act is “discretionary” if it retains an element of
 4   judgment or choice. See Green v. United States, 630 F.3d 1245, 1249 (9th Cir. 2011). Here, the
 5   Ninth Circuit is replete with cases holding that how federal officers conduct their investigations,
 6   including how they design undercover sting operations, is both discretionary and based on
 7   considerations of public policy; and thus, such conduct cannot form the basis for FTCA liability.
 8   See, e.g., Arteaga-Ruiz, 705 F. App’x at 598 (“[A] federal investigation ‘clearly require[s]
 9   investigative officers to consider relevant political and social circumstances in making decisions
10   about the [investigation’s] nature and scope.”) (quoting Sabow v. United States, 93 F.3d 1445,
11   1453 (9th Cir. 1996), as amended (Sept. 26, 1996)); Gonzalez v. United States, 814 F.3d 1022,
12   1032 (9th Cir. 2016) (“The investigation of crime involves policy judgments at the core of the
13   executive branch.”); Dupris v. McDonald, 554 F. App’x 570, 573 (9th Cir. 2014) (“We have
14   further noted that investigations by federal officers include the type of policy judgments
15   protected by the discretionary function test.”); see also Suter v. United States, 441 F.3d 306, 312
16   (4th Cir. 2006) (“We agree with the core principle articulated by the Eighth and Ninth Circuits –
17   that discretionary, policy-based decisions concerning undercover operations are protected from
18   civil liability by the discretionary function exception, even when those decisions result in harm
19   to innocent third parties.”) (citing Frigard v. United States, 862 F.2d 201, 203 (9th Cir. 1988)
20   (per curiam)); Patty v. United States, No. 13-3173, 2015 U.S. Dist. LEXIS 54871, *28 (S.D. Tex.
21   Apr. 27, 2015) (“Courts have consistently held that covert law-enforcement operations . . . are
22   susceptible to policy analysis and covered by the discretionary function exception.”); Woods v.
23   United States, No. 07-593, 2007 U.S. Dist. LEXIS 80931, *12 (D.N.J. Oct. 31, 20007) (“The
24   conduct involved in an undercover investigation involves the kind of policy-based considerations
25   that are central to the discretionary function exception.”). Thus, to the extent Plaintiff’s state tort
26   claims purport to challenge the decision to investigate him or any of the tactical decisions
27   underlying the investigation itself, the discretionary function exception bars this Court from
28   considering that conduct in determining whether a state tort was committed.


                                                        7
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 8 of 21



 1          The same applies to any state tort claim based on the decision to prosecute. Like the
 2   decision to investigate, “[t]he decision whether or not to prosecute a given individual is a
 3   discretionary function for which the United States is immune from liability.” Gen. Dynamics
 4   Corp. v. United States, 139 F.3d 1280, 1283 (9th Cir. 1998) (citation omitted); see also Gray v.
 5   Bell, 712 F.2d 490, 513 (D.C. Cir. 1983) (“Prosecutorial decisions as to whether, when and
 6   against whom to initiate prosecution are quintessential examples of governmental discretion in
 7   enforcing the criminal law, and, accordingly, courts have uniformly found them to be immune
 8   under the discretionary function exception.”). The Ninth Circuit had previously held that the
 9   discretionary function exception applies only to decisions by prosecutors to initiate a criminal
10   proceeding. See Wright v. United States, 719 F.2d 1032, 1035 (9th Cir. 1983) (stating that the
11   conduct of a law enforcement officer “in implementing that decision . . . both before and after
12   that decision . . . including the nature of his testimony before the grand jury, is not immune”).
13   Subsequent Ninth Circuit precedent has held that Wright was wrongly decided:
14          Our holding in Wright relied on a distinction between the “planning level” and the
            “operational level” of decision-making. This dichotomy assumed that decisions
15          made by actors at the “operational level” were not immune from liability. The
            Supreme Court and this court subsequently rejected this dichotomy as “specious.”
16          Rather, an act is shielded from liability if judicial second-guessing would interfere
17          with the federal employee’s exercise of independent policy judgments.
     Gasho v. United States, 39 F.3d 1420, 1435 (9th Cir. 1994) (citations omitted). Instead, Gasho
18
     made clear that the investigation and pursuit of criminal charges by law enforcement is also
19
     protected by the discretionary function exception. Id.; see also Linder v. United States, 937 F.3d
20
     1087, 1089 (7th Cir. 2019) (noting the circuit split as to whether discretionary function exception
21
     applies to bar malicious prosecution claims and citing the Ninth Circuit as saying yes). “That the
22
     conduct of the agents may be tortious or motivated by something other than law enforcement is
23
     beside the point, as governmental immunity is preserved ‘whether or not the discretion involved
24
     be abused.’” Id. (quoting 28 U.S.C. § 2680(a)). And as all five tort claims here rise and fall on
25
     the decision to investigate and prosecute, the discretionary function exception precludes FTCA
26
     liability, regardless of the labels Plaintiff uses to assert his claims. See id. at 1435-36 (dismissing
27
     IIED claim based on initiation of proceedings as barred by discretionary function exception).
28


                                                        8
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 9 of 21



 1          Additionally, a portion of the IIED, NIED, and negligence claims purports to challenge
 2   the decision to revoke Plaintiff’s visa. Compl. ¶¶ 81, 84; see also id. ¶ 87 (challenging the
 3   “actions as described above”). Visa decisions are inherently discretionary and based on public
 4   policy considerations. See 8 C.F.R. § 214.2(e)(23)(ix) (“A grant of E-2 CNMI Investor status is a
 5   discretionary determination, and the application may be denied for failure of the applicant to
 6   demonstrate eligibility or for other good cause.”); Harrington v. United States, 748 F. Supp. 919,
 7   931 (D.P.R. 1990) (“Unquestionably, all matters related to the determination of when, how and
 8   under what conditions foreign nationals are to be allowed to remain within our borders clearly
 9   involve both social and political policy.”). Thus, the discretionary function exception also applies
10   to bar the IIED, NIED, and negligence claims to the extent they challenge any visa decision.
11          2.      The FTCA does not waive subject matter jurisdiction over false light /
                    invasion of privacy claims.
12
            The FTCA also preserves the sovereign immunity of the United States for any claim
13
     “arising out of” certain enumerated torts. 28 U.S.C. § 2680(h). This preservation of immunity is
14
     called the “intentional tort exception.” Millbrook v. United States, 569 U.S. 50, 52 (2013). Three
15
     torts over which the United States retains its immunity are slander, libel, and misrepresentation.
16
     28 U.S.C. § 2680(h). However, labels do not dictate what the intentional tort exception covers.
17
     Thomas-Lazear v. FBI, 851 F.2d 1202, 1207 (9th Cir. 1988). Instead, the exception broadly
18
     covers any and all conduct “arising out of” those enumerated torts. 28 U.S.C. § 2680(h). For
19
     example, one cannot circumvent the intentional tort exception by labeling a misrepresentation
20
     claim as one for negligence, where the allegation is that the officers failed to use due care in
21
     obtaining and communicating information. See United States v. Neustadt, 366 U.S. 696, 702-08
22
     (1961). Rather, the conduct arose out of a misrepresentation and was barred. Id. Similarly, one
23
     cannot simply label a slander claim as one for NIED, where the allegation is that the officers
24
     failed to foresee the effect their slander had in causing distress, and survive the intentional tort
25
     exception. See Thomas-Lazear, 851 F.2d at 1206-07. Rather, the conduct arose out of a slander
26
     and was barred. Id. Here, Count Nine alleges a false light / invasion of privacy claim. Courts,
27
     including the Ninth Circuit, have routinely held that the intentional tort exception bars such
28
     claims because they arise out of the libel, slander, and misrepresentation exception to FTCA

                                                        9
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 10 of 21



 1   liability. See Adams v. United States, 188 F. App’x 571, 571 (9th Cir. 2006); Oliveira v. United
 2   States, No. 16-2925, 2017 U.S. Dist. LEXIS 116916, *8 (D. Ariz. July 26, 2017); Lorenzo v.
 3   United States, 719 F. Supp. 2d 1208, 1213 (S.D. Cal. 2010); Gordon v. Duncan, No. 09-1319,
 4   2010 U.S. Dist. LEXIS 34948, *37 (D. Ore. Feb. 11, 2010). This Court should accordingly
 5   dismiss Count Nine for lack of subject matter jurisdiction, as well as the IIED, NIED, and
 6   negligence claims to the extent they assert “causing an invasion of privacy” as a basis for
 7   liability. See Compl. ¶¶ 81, 84; see also id. ¶ 87 (challenging the “actions as described above”).
 8   C.     Plaintiff fails to state claims upon which relief can be granted.
 9          1.      The IIED, NIED, and negligence claims, to the extent they rely on certain
                    predicate acts (Nos. 1, 2, 4, and 5), should be dismissed as duplicative.
10
            Counts Six, Seven, and Eight allege IIED, NIED, and negligence claims, all arising out of
11
     five predicate acts: (1) causing a malicious prosecution; (2) causing an invasion of privacy; (3)
12
     targeting Plaintiff for his race and ethnicity; (4) causing Plaintiff’s detention; and (5) causing the
13
     revocation of Plaintiff’s visa. Compl. ¶¶ 81, 84, 87.2 Four of these predicate acts (Nos. 1, 2, 4,
14
     and 5) are duplicative of other pleaded claims and should be dismissed. See Cuc Dang v. Sutter’s
15
     Place, Inc., No. 10-2181, 2010 U.S. Dist. LEXIS 124875, *16-17 (N.D. Cal. Nov. 24, 2010)
16
     (dismissing tort claim as duplicative where claim is “wholly predicated on the conduct forming
17
     the basis of plaintiff’s other tort claims”); Golden v. West Corp., No. 11-0182, 2012 U.S. Dist.
18
     LEXIS 15262, *9 (E.D. Wash. Feb. 8, 2012) (“Since double recovery is not permissible for
19
     claims arising out of the same facts, duplicative claims must be dismissed.”).
20
            To start, Predicate No. 4 (causing a detention) is duplicative of Predicate No. 1 (causing a
21
     malicious prosecution). That is because Plaintiff was at all times detained pursuant to process,
22
     not before. Compl. ¶¶ 23, 28 (alleging that Plaintiff was arrested pursuant to warrant following
23
     2
24     The negligence claim alleges that the “actions as described above” breached a duty of care and
     caused Plaintiff’s injuries. Compl. ¶ 87. The United States presumes the “actions as described
25   above” refer to the predicate acts alleged in the IIED and NIED claims. If that is not the case, the
     negligence claim is subject to dismissal for failing to place the United States on sufficient notice
26
     to defend itself. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (Federal Rule of Civil
27   Procedure 8(a)(2) requires “a short and plain statement of the claim . . . to give the defendant fair
     notice of what the claim is and the grounds upon which it rests.”); Starr v. Baca, 652 F.3d 1202,
28   1216 (9th Cir. 2011) (“[C]omplaint . . . must contain sufficient allegations of underlying facts to
     give fair notice and to enable the opposing party to defend itself effectively”).

                                                       10
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 11 of 21



 1   indictment). Under the common law, where a plaintiff challenges both his prosecution and his
 2   detention pursuant to process, “any damages recoverable must be based on a malicious
 3   prosecution claim and on the wrongful use of judicial process rather than detention itself.”
 4   Wallace v. Kato, 549 U.S. 384, 389-90 (2007) (citations omitted). Any separate claim for
 5   unlawful detention must be dismissed. See Braunstein v. USPS, No. 05-16390, 2007 U.S. App.
 6   LEXIS 8831, *3 (9th Cir. Apr. 12, 2007) (“[Plaintiff] was arrested only after indictment and was
 7   never detained without process. Therefore, he has no false arrest claim under either the FTCA or
 8   Bivens.”). That same analysis also applies to Predicate No. 5 (causing the revocation of
 9   Plaintiff’s visa). The revocation of Plaintiff’s visa, just like his detention, appears to have been a
10   natural consequence of his prosecution and thus, if actionable at all, is recoverable as part of the
11   damages for malicious prosecution. The upshot is that the IIED, NIED, and negligence claims, to
12   the extent they rely on Predicate Nos. 4 (causing a detention) and 5 (causing the revocation of
13   Plaintiff’s visa) as separate bases for recovery should also be dismissed as wholly duplicative of
14   Predicate No. 1 (causing a malicious prosecution).
15          In addition, Predicate Nos. 1 (causing a malicious prosecution) and 2 (causing an
16   invasion of privacy) should be dismissed as duplicative of other pleaded torts: Count Five
17   (malicious prosecution) and Count Nine (invasion of privacy). To be sure, the Ninth Circuit has
18   interpreted the Second Restatement on Torts as allowing a plaintiff to plead emotional distress
19   claims that overlap with a separately pleaded intentional tort so long as the plaintiff alleges that
20   the officers intended to cause emotional distress, see Gasho, 39 F.3d a 1434; but Nevada law
21   controls here. See Delta Sav. Bank v. United States, 265 F.3d 1017, 1025 (9th Cir. 2001) (state
22   law governs FTCA tort claim). Under Nevada law, a party cannot assert emotional distress
23   claims predicated solely on the commission of a separately pleaded intentional tort. For example,
24   in Olivero v. Lowe, 995 P.2d 1023 (Nev. 2000), the plaintiff alleged an assault and battery claim
25   and a separate IIED claim predicated entirely on the commission of that same assault and
26   battery. The Nevada Supreme Court held “that the separate claim for intentional infliction of
27   emotional distress was rendered moot, given that the emotional damages were subsumed within
28   the damages awarded in connection with the claims of assault and battery.” Id. at 1027 n.2; see


                                                       11
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 12 of 21



 1   also Falline v. GNLV Corp., 823 P.2d 888, 894 (Nev. 1991) (declining to recognize separate
 2   NIED claim where same conduct gave rise to a standalone negligence claim: “because the key
 3   element for liability in such an action is negligence . . . emotional distress is more appropriately
 4   treated as an element of damage in such causes of action rather than a cause of action itself”). To
 5   hold otherwise would mean that every alleged malicious prosecution and every alleged invasion
 6   of privacy also gives rise to claims for IIED, NIED, and negligence. That is not the law.3
 7          Allowing these duplicative claims to proceed would also run afoul of Nevada’s
 8   prohibition on double recovery. See Elyousef v. O’Reilly & Ferrario, LLC, 245 P.3d 547, 549
 9   (Nev. 2010) (“[W]hen a plaintiff asserts claims under different legal theories, he or she is not
10   entitled to a separate compensatory damage award under each legal theory. Rather, the plaintiff
11   is entitled to only one compensatory damage award on one or both theories of liability.”). If
12   Plaintiff is ultimately successful on his underlying theories of malicious prosecution and invasion
13   of privacy, then he can recover directly under those torts as both allow for emotional damages.
14   Miller v. Schnitzer, 371 P.2d 824, 828 (Nev. 1962) (malicious prosecution allows for “mental
15   suffering” damages); Hetter v. Dist. Court, 874 P.2d 762, 764-65 (Nev. 1994) (invasion of
16   privacy allows for “mental anguish” damages). What he cannot do is allege a malicious
17   prosecution claim, allege separate tort for “causing a malicious prosecution,” and then proceed
18   under duplicative theories. For these reasons, the IIED, NIED, and negligence claims, to the
19   extent they rely on Predicate Nos. 1 (causing a malicious prosecution) and 2 (causing an invasion
20   of privacy) as separate bases for recovery should be dismissed as duplicative of Count Five
21   (malicious prosecution) and Count Nine (invasion of privacy).
22          In sum, Predicate Nos. 4 (causing a detention) and 5 (causing the revocation of Plaintiff’s
23   visa) are wholly duplicative of Predicate No. 1 (causing a malicious prosecution); and Predicate
24   Nos. 1 (causing a malicious prosecution) and 2 (causing an invasion of privacy) are wholly
25   duplicative of Count Five (malicious prosecution) and Count Nine (invasion of privacy). The
26
     3
27    It is particularly inappropriate to suggest that malicious prosecution can sound in negligence or
     NIED as Nevada does not recognize negligent prosecution claims. See Decanio v. Cannon, No.
28   59744, 2014 Nev. Unpub. LEXIS 442, *3 n.1 (Nev. Mar. 13, 2014) (allegations that defendant
     negligently allowed plaintiff to be prosecuted “are not proper claims for a civil complaint”).

                                                      12
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 13 of 21



 1   IIED, NIED, and negligence claims, to the extent they rely on any of these predicate acts as
 2   separate bases for recovery, should be dismissed as duplicative. That just leaves Predicate No. 3
 3   (targeting Plaintiff for his race and ethnicity). But as discussed in the next section, any tort claim
 4   that relies on that so-called predicate act simply fails to state a claim.
 5           2.      Predicate No. 3 fails to state a claim.
 6           Predicate No. 3 challenges the targeting of Plaintiff for his race and ethnicity. Compl. ¶¶

 7   81, 84; see also id. ¶ 87 (challenging the “actions as described above”). Any tort claim based on

 8   this predicate act fails on the merits. Assuming Nevada even recognizes a tort premised on the

 9   targeting of one’s race or ethnicity, it is unclear how one negligently targets one at all and thus, at

10   best, this claim likely sounds only in IIED. And in all events, Plaintiff has failed to plausibly

11   allege that he was targeted based on his race and ethnicity. As explained in the motion to dismiss

12   filed by the individual defendants this same date, several individuals were investigated as part of

13   this money-laundering scheme and three others were ultimately indicted – facts that conclusively

14   refute Plaintiff’s bare allegation of racial and ethnic animus. See Individual Defendants’ Motion

15   to Dismiss (ECF 13), at 20-21. The United States incorporates those arguments herein. Further,

16   as also explained in the motion to dismiss filed by the individual defendants, to support his claim

17   of animus, Plaintiff relies on a single statement by a confidential human source to “kick his ass

18   back to where he came from.” Id.; see also Compl. ¶ 56. That statement does not reference

19   Plaintiff’s race or ethnicity at all. And even if it did, one alleged comment by an informant is

20   insufficient to plausibly allege that a multi-year, multi-defendant federal investigation and

21   prosecution was initiated solely because of Plaintiff’s race and ethnicity. Thus, the IIED, NIED,

22   and negligence claims, to the extent they rely on Predicate No. 3 as a separate basis for recovery

23   should be dismissed for failing to state a claim.

24           3.      The emotional distress claims (Counts Six and Seven) should be dismissed
                     because Plaintiff fails to sufficiently allege emotional distress damages.
25
             The two emotional distress claims, IIED (Count Six) and NIED (Count Seven), are
26
     independently subject to dismissal for failing to sufficiently allege damages. To state an IIED
27
     claim under Nevada law, a plaintiff must plead “(1) extreme and outrageous conduct on the part
28
     of the defendant; (2) intent to cause emotional distress or reckless disregard for causing

                                                         13
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 14 of 21



 1   emotional distress; (3) that the plaintiff actually suffered extreme or severe emotional distress;
 2   and (4) causation.” Miller v. Jones, 970 P.2d 571, 577 (Nev. 1998); see also Barmettler v. Reno
 3   Air, Inc., 956 P.2d 1382, 1386 (Nev. 1998). “[E]xtreme and outrageous conduct is that which is
 4   outside all possible bounds of decency and is regarded as utterly intolerable in a civilized
 5   society.” Maduike v. Agency Rent-A-Car, 953 P.2d 24, 26 (Nev. 1998) (citation omitted). To
 6   state an NIED claim, a plaintiff must plead that (1) the defendant acted negligently, (2) either a
 7   physical impact or, in the absence of a physical impact, proof of serious emotional distress
 8   causing a physical injury or illness, and (3) actual or proximate causation. Barmettler, 956 P.2d
 9   at 1387. In Nevada, a plaintiff must set forth “objectively verifiable indicia” to establish that he
10   “actually suffered extreme or severe emotional distress.” Miller, 970 P.2d at 577. Normally, that
11   means there must be some medical evidence to support the claim, but Nevada also uses a
12   “sliding-scale approach,” at least for IIED claims. Franchise Tax Bd. v. Hyatt, 407 P.3d 717, 742
13   (Nev. 2017), rev’d on other grounds by 139 S. Ct. 1485 (2019); Nelson v. Las Vegas, 665 P.2d
14   1141, 1145 (Nev. 1983) (“The less extreme the outrage, the more appropriate it is to require
15   evidence of physical injury or illness from the emotional distress.”). Under that approach, where
16   the conduct is more extreme and outrageous, “other objectively verifiable evidence” may suffice.
17   Hyatt, 407 P.3d at 742. For example, in Hyatt, where the conduct was particularly extreme and
18   outrageous, the court allowed the plaintiff to rely on third-party testimonial evidence, as opposed
19   to medical records, to support the IIED claim. Id.
20          For both torts, the plaintiff must also allege a “physical impact” or “serious emotional
21   distress causing physical injury or illness.” Barmettler, 956 P.2d at 1387 (“[I]n cases where
22   emotional distress damages are not secondary to physical injuries, but rather, precipitate physical
23   symptoms, either a physical impact must have occurred or, in the absence of physical impact,
24   proof of ‘serious emotional distress’ causing physical injury or illness must be presented.”); see
25   also Alexander v. Falk, No. 16-2268, 2019 U.S. Dist. LEXIS 132201, *26-29 (D. Nev. Aug.
26   2019); Friedman v. United States, No. 18-857, 2019 U.S. Dist. LEXIS 2476, *13-15 (D. Nev.
27   Jan. 7, 2019) (Mahan, J.) (holding that plaintiff must show some physical manifestation of the
28   emotional distress) (citing Betsinger v. D.R. Horton, Inc., 232 P.3d 433, 436 (Nev. 2010)).


                                                      14
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 15 of 21



 1          “Insomnia and general physical or emotional discomfort are insufficient to satisfy the
 2   physical impact requirement.” Chowdhry v. NLVH, Inc., 851 P.2d 459, 462 (Nev. 1993). The
 3   need for “additional minimal therapy,” Barmettler, 956 P.2d at 1387; stress, sleeplessness, and
 4   appetite loss, Ainsworth v. Newmont Mining Corp., No. 56250, 2012 Nev. Unpub. LEXIS 435,
 5   *10 (Nev. Mar. 20, 2012); Churchill v. Barach, 863 F. Supp. 1266, 1275 (D. Nev. 1994); periods
 6   of depression where the plaintiff did not seek medical or psychiatric assistance, Miller v. Jones,
 7   970 P.2d 571, 577 (Nev. 1998); feelings of inferiority, headaches, irritability, and weight loss,
 8   Alam v. Reno Hilton Corp., 819 F. Supp. 905, 911 (D. Nev. 1993); and heartburn, stomachaches,
 9   difficulty sleeping, depression, and lack of concentration, Klementi v. Spencer, No. 14-260, 2018
10   Nev. Dist. LEXIS 935, *22 (Nev. 9th Jud. Dist. Aug. 21, 2018); are all insufficient.
11          Here, Plaintiff does not allege any objectively verifiable indicia to show that he actually
12   suffered extreme or severe emotional distress. He also does not allege a physical impact. Instead,
13   he alleges that he suffered “severe emotional distress that manifested in physical symptoms.” See
14   Compl. ¶¶ 81, 84. That allegation is too conclusory to support an emotional distress claim. See
15   Friedman, 2019 U.S. Dist. LEXIS 2476, at *13-15 (finding allegation of “[p]hysical pain and
16   suffering and extreme emotional trauma, suffering, and distress requiring the expenditure of
17   money for treatment of the emotional distress” too conclusory). Beyond that, the complaint does
18   allege that Plaintiff suffered appetite loss, difficulty sleeping and nightmares, exhaustion, lack of
19   concentration and patience, shortness of temper, and change in work behavior. Compl. ¶¶ 61, 69.
20   These are exactly the kinds of symptoms courts have held are insufficient to support an
21   emotional distress claim under Nevada law.4
22          For this additional reason, this Court should dismiss Counts Six and Seven.
23

24

25
     4
       Even in the absence of a “physical impact” requirement, Nevada law still requires sufficient
26
     allegations of “extreme or severe” emotional distress. See Miller, 970 P.2d at 577. “To establish
27   severe emotional distress, the plaintiff must demonstrate that the stress [is] so severe and of such
     intensity that no reasonable person could be expected to endure it.” Alam, 819 F. Supp. at 911
28   (internal quotations and citation omitted). The complaint’s bare allegations of minor discomfort
     do not come close to satisfying this stringent standard.

                                                      15
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 16 of 21



 1          4.      The malicious prosecution claim (Count Five) and the IIED, NIED, and
                    negligence claims (Counts Six, Seven, and Eight), to the extent they rely on
 2                  malicious prosecution as a predicate act, should all be dismissed because
 3                  probable cause existed to charge Plaintiff.

 4          Under Nevada law, the elements for malicious prosecution are (1) want of probable cause

 5   to initiate criminal proceedings; (2) malice; (3) favorable termination; and (4) damages. Jordan

 6   v. Bailey, 944 P.2d 828, 834 (Nev. 1997) (citation omitted); see also Jordan v. State ex rel. DMB

 7   & Publ Safety, 110 P.3d 30, 48 (Nev. 2005), overruled on other grounds by Buzz Stew, LLC v.

 8   City of N. Las Vegas, 181 P.3d 670 (2008) (citation omitted). Probable cause is judged by an

 9   objective test, asking whether “a reasonable attorney would have found legally tenable grounds

10   to charge” the suspect with a crime. Id. “It is firmly established . . . that the finding of probable

11   cause may be based on slight, even marginal, evidence.” Nevada v. Boueri, 672 P.2d 33, 36

12   (Nev. 1983) (citation omitted). “The state need only present enough evidence to create a

13   reasonable inference that the accused committed the offense with which he or she is charged.”

14   Id. (citation omitted). But here, a grand jury found probable cause to indict. Compl. ¶ 23. Under

15   Nevada law, that finding creates a presumption of probable cause that can be overcome only by

16   allegations that it was procured by false or fabricated evidence. Jordan, 110 P.3d at 48-49 &

17   n.65. Plaintiff cannot do that here because, as explained in further detail below, he acknowledge

18   the existence of key facts in the criminal case that indisputably gave rise to probable cause.5

19          The indictment charged Plaintiff with one count of money laundering and aiding and

20   abetting on August 20, 2016, and one count of conspiracy to commit money laundering. Compl.

21   ¶ 15. Although he was only charged with participating in the scheme on this one particular day,

22   so long as there was probable cause to believe that he did, there would be sufficient evidence to

23   support both criminal counts in the indictment. See Ocasio v. United States, 136 S. Ct. 1423,

24   1429 (2016) (“[A] conspirator [need] not agree to commit or facilitate each and every part of the

25
     5
       The alleged failure to turn over exculpatory evidence cannot overcome the presumption of
26
     probable cause because there is no duty to present such evidence to the grand jury. United States
27   v. Williams, 504 U.S. 36, 54 (1992); United States v. Bingham, 653 F.3d 983, 999 (9th Cir.
     2011); Friedman, 2019 U.S. Dist. LEXIS 2476, at *11 (dismissing Nevada malicious
28   prosecution claim premised on suppression of exculpatory evidence because no duty to present
     such evidence to grand jury).

                                                       16
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 17 of 21



 1   substantive offense.”) (citation omitted); Esco Corp. v. United States, 340 F.2d 1000, 1006 (9th
 2   Cir. 1965) (defendant need not have participated in each and every transaction in order to be
 3   liable for entire conspiracy). Further, in light of the conspiracy and aiding and abetting charges,
 4   Plaintiff need not have committed the substantive offense himself for criminal liability to attach.
 5   See Pinkerton v. United States, 328 U.S. 640, 646-48 (1946) (explaining elements of a criminal
 6   conspiracy); United States v. Gaskins, 849 F.2d 454, 459 (9th Cir. 1988) (explaining elements of
 7   aiding and abetting). Instead, so long as an objectively reasonable officer could have believed
 8   that a money-laundering scheme existed, that Plaintiff intended to facilitate the scheme, and that
 9   Plaintiff provided any assistance, then probable cause existed to initiate proceedings – even if his
10   role was minor. See United States v. Hubbard, 96 F.3d 1223, 1226 (9th Cir. 1996) (“Once
11   evidence of a conspiracy is established, only a slight connection between the defendant and the
12   conspiracy is necessary to convict the defendant of knowing participation in the conspiracy.”)
13   (citation omitted); United States v. Vaccaro, 816 F.2d 443, 455 (9th Cir. 1987) (“[I]n order to
14   prove that a defendant aided and abetted a crime, the Government need only show that the
15   defendant intentionally associated himself with criminal activity and by his active participation
16   sought to make it succeed.”). Moreover, intent to conspire and to aid and abed can be inferred by
17   circumstantial evidence. See United States v. Batimana, 623 F.2d 1366, 1368 (9th Cir. 1980); see
18   also Vaccaro, 816 F.2d at 455. “Acts which seem otherwise innocent, when viewed in the
19   context of the surrounding circumstances, may justify an inference of complicity.” Id. (citation
20   omitted).
21          Plaintiff is well aware (because he acknowledged it in the criminal case) that his brother,
22   Emile Bouari, was recorded as telling undercover officers that he and Plaintiff worked out a deal
23   so that “we use [Plaintiff’s] bank accounts and [Plaintiff’s] company” for the money-laundering
24   scheme and that he also told Plaintiff “if you f*ck around with these guys they’re going to kill
25   you.” Government Response to Motion to Dismiss, Bouari, No. 16-cr-32 (D. Nev.) (ECF 96, at
26   5); Reply in Support of Motion to Dismiss, Bouari, No. 16-cr-32 (D. Nev.) (ECF 106, at 2-3).
27   Based on those statements, a law enforcement officer could reasonably believe that Plaintiff was
28   not only aware of the money-laundering scheme but also a willing participant. Indeed, statements


                                                      17
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 18 of 21



 1   by an accomplice to an undercover officer are presumed reliable. See United States v. Castillo,
 2   866 F.2d 1071, 1077 (9th Cir. 1988). Moreover, because these statements demonstrated the
 3   brother’s own willingness to participate in an ongoing criminal enterprise and thus, was a
 4   statement against his own penal interest, it carried its own indicia of reliability. See United States
 5   v. Harris, 403 U.S. 573, 583-84 (1971). While Plaintiff is well aware that his brother made these
 6   inculpatory recorded statements, he nonetheless argued in the criminal case that his brother
 7   lacked credibility because certain other leads the brother provided to undercover officers did not
 8   pan out. Reply in Support of Motion to Dismiss, Bouari, No. 16-cr-32 (D. Nev.) (ECF 106, at 2-
 9   3). But Plaintiff conceded that at this point in the conspiracy, the brother had already laundered
10   over a half million dollars and successfully recruited two individuals into the scheme. Motion to
11   Dismiss the Indictment, Bouari, No. 16-32 (D. Nev.) (ECF 89, at 2, 4); Reply in Support of
12   Motion to Dismiss, Bouari, No. 16-cr-32 (D. Nev.) (ECF 106, at 5). Thus, there was sufficient
13   reason for law enforcement to find the brother credible, even if several of his other leads did not
14   pan out. That does not mean that the officers were required to credit the brother or could rely
15   solely on his statements, but it is certainly evidence they could reasonably consider in the overall
16   probable-cause analysis. Moreover, credibility challenges do not overcome the presumption of
17   probable cause created by the grand jury indictment. Plaintiff must instead show false or
18   fabricated evidence. He cannot do so here because his brother’s statements are recorded.
19          Plaintiff is also well aware (because he again acknowledged it in the criminal case) that
20   on August 20, 2016, he brought a money counter to a hotel room and watched his brother and the
21   undercover co-conspirators his brother warned him about count $60,000 in cash. That large sum
22   of money alone is strong evidence that criminal activity was likely afoot, or at the very least
23   evidence a reasonable officer could consider in determining that Plaintiff likely knew criminal
24   activity was afoot. United States v. Padilla, 888 F.2d 642, 644 (9th Cir. 1989) (characterizing
25   $40,000 as an “extremely large amount” of money that most “law-abiding wage earners” do not
26   keep lying around) (citation omitted); United States v. $93,685.61 in U.S. Currency, 730 F.2d
27   571, 572 (9th Cir. 1984) (extremely large amount of money itself is strong evidence of criminal
28   activity). And in light of the brother’s prior statements, a reasonable officer could believe that in


                                                      18
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 19 of 21



 1   bringing the money counter to a hotel room to count an extremely large sum of money that (1)
 2   Plaintiff (1) was well aware the money was being laundered; and (2) intended to and did in fact
 3   aid and abed this one act of money laundering. Apparently, that is precisely what the grand jury
 4   found when it issued its indictment, creating a presumption that probable cause exists. Plaintiff
 5   cannot overcome that presumption because the officers did not fabricate the fact that he brought
 6   the money counter to the hotel room, an interaction that was also recorded. Plaintiff may not like
 7   the grand jury’s conclusion, but that does not overcome the presumption of probable cause. And
 8   that grand jury finding forecloses the malicious prosecution claim against the United States here,
 9   as well as any other tort claims that rely on malicious prosecution as their predicate acts.
10          Apart from the grand jury’s finding, this evidence is also sufficient to establish probable
11   cause in its own right. To be sure, the United States admits the evidence against Plaintiff for
12   aiding and abetting this one act of money laundering and for conspiracy was marginal, but
13   “marginal,” even “slight” evidence is enough for probable cause under Nevada law. Boueri, 672
14   P.2d at 36. Thus, even without the presumption, probable cause existed and that is a complete
15   defense to a malicious prosecution claim under Nevada law. See Jordan, 944 P.2d at 834.
16   D.     This Court should strike the claims for declaratory and injunctive relief.
17          It is unclear whether the complaint seeks declaratory and injunctive relief against the

18   United States. It seeks such relief only on the constitutional claims against the individual

19   defendants. Compl. ¶¶ 21, 92C. But the individual defendants are sued in their individual and

20   official capacities, the latter of which are really claims against the United States. Balser v. DOJ,

21   327 F.3d 903, 907 (9th Cir. 2003). The only asserted bases for jurisdiction against the United

22   States are the FTCA and the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202. Compl. ¶¶ 2,

23   22. “[T]he United States simply has not rendered itself liable under [the FTCA] for

24   constitutional tort claims.” FDIC v. Meyer, 510 U.S. 471, 478 (1994). And the FTCA only

25   permits a suit for money damages, it does not provide for declaratory or injunctive relief. See

26   Westbay Steel, Inc. v. United States, 970 F.2d 648, 651 (1992). The Declaratory Judgment Act

27   also does not provide an independent basis for jurisdiction. Gritchen v. Collier, 254 F3d 807, 811

28   (9th Cir. 2001); see also Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011). Thus, the request


                                                      19
          Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 20 of 21



 1   for declaratory and injunctive relief against the United States should be stricken.
 2   V.     CONCLUSION
 3          Based on the foregoing, this Court should grant the motion to dismiss and dismiss the
 4   complaint in its entirety against the United States.
 5          Respectfully submitted this 2nd day of October 2020.
 6                                                          JEFFREY BOSSERT CLARK
                                                            Acting Assistant Attorney General
 7                                                          Civil Division
 8                                                          C. SALVATORE D’ALESSIO, JR.
                                                            Acting Director
 9                                                          Torts Branch, Civil Division
10                                                          ANDREA W. MCCARTHY
                                                            Senior Trial Counsel
11                                                          Torts Branch, Civil Division
12                                                          s/ Siegmund F. Fuchs
                                                            SIEGMUND F. FUCHS
13                                                          Senior Trial Attorney
                                                            Torts Branch, Civil Division
14
                                                            Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      20
         Case 2:18-cv-00219-JCM-BNW Document 12 Filed 10/02/20 Page 21 of 21



 1                                      PROOF OF SERVICE
 2         I, Siegmund F. Fuchs, certify that the following individual was served with a copy of the
 3   MOTION TO DISMISS on the date and by the identified method of service below:
 4         ELECTRONIC CASE FILING:
           Benjamin C. Durham, Esq.
 5         601 South 10th Street, Suite 101
 6         Las Vegas, Nevada 89101
           702-631-6111
 7         bdurham@vegasdefense.com

 8         Dated this 2nd day of October 2020.
 9

10                                                             /s/ Siegmund F. Fuchs
                                                               SIEGMUND F. FUCHS
11                                                             Senior Trial Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   21
